DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The following claims recite elements that are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they recite a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function:  Claim 19, the limitation “means for selecting” and “means for transmitting…”. Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the above claim have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
2.                  	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.                  	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically independent claim 20 is directed to “A non-transitory computer-readable medium having instructions stored thereon” connoted on a readable by computer.  Specifically, specification states for computer readable medium or computer readable media or machine readable medium, however, the specification described computer-readable medium or computer-readable media may comprise non-transitory computer-readable media (e.g., tangible media), in addition, for although the claim 20 has been added the limitation “A non-transitory” computer-readable medium. Also, computer or machine readable medium can be construed to encompass an unpatentable medium such as data, signal, and programs electrically, magnetically, optically, mechanically or by chemical action.  Therefore, the claim is not a statutory subject matter and should be rejected under 35 U.S. C. § 101 as not being tangible.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April per se.
Therefore, such a medium cannot be patentable subject matter. 


Claim Rejections - 35 USC § 102
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.		Claims 1-3, 8-12, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marinier et al. (US 2020/0145079).
claim 1, Marinier teaches that a method for wireless communications by a user equipment (UE) (Fig. 2, 6 and page 1, paragraphs 5 – 10). Marinier teaches that selecting, from a plurality of beams, a beam for uplink transmission during a particular time interval (Fig. 2, 6, pages 17, paragraphs 255 – pages 18, paragraphs 264, and pages 10, paragraphs 152 - 153, where teaches selecting a beam from a plurality beams for uplink transmission during a specific time domain), the selecting being based on a transmission power and a radio frequency (RF) exposure for each of the plurality of beams (Fig. 2, 6, pages 17, paragraphs 255 – pages 18, paragraphs 264, and pages 10, paragraphs 152 - 160, where teaches selecting a beam based on transmission power and radio frequency pairing for each of the plurality of beams). Marinier teaches that transmitting at least one uplink signal using the selected beam during the particular time interval (Fig. 2, 6, pages 17, paragraphs 255 – pages 18, paragraphs 264, and pages 10, paragraphs 152 - 160, where teaches transmitting uplink signal using selected beam from a plurality beams for uplink transmission during a specific time domain). 
Regarding claim 2, Marinier teaches that repeating, for a subsequent interval after the particular time interval (Fig. 2, 6, pages 17, paragraphs 255 – pages 18, paragraphs 264, and pages 10, paragraphs 152 - 153, where teaches selecting a beam from a plurality beams for uplink retransmission during a specific time domain), the selection of the beam for uplink transmission during the subsequent time interval and the transmission of at least another uplink signal using the selected beam during the subsequent time interval (pages 9, paragraphs 145 – pages 10, paragraphs 162 and Fig. 2, 4). 

claim 3, Marinier teaches that the plurality of beams comprises a plurality of antenna modules of the UE and wherein the selecting comprises selecting one of the plurality of antenna modules for the uplink transmission (pages 7, paragraphs 101 – pages 8, paragraphs 117 and Fig. 3, 4). 
Regarding claim 8, Marinier teaches that the RF exposure comprises a specific absorption rate (SAR) or a power density (PD) (Fig. 2, 6 and pages 17, paragraphs 255 – pages 18, paragraphs 264). 
Regarding claim 9, Marinier teaches that the plurality of beams comprises a plurality of combinations of antenna array elements of the UE and wherein the selecting comprises selecting one of the combinations of the antenna array elements for the uplink transmission (Fig. 2, 6, pages 17, paragraphs 255 – pages 18, paragraphs 264, and pages 10, paragraphs 152 - 160, where teaches selecting an antenna array with a beam for uplink transmission based on transmission power and radio frequency pairing for each of the plurality of beams). 
Regarding claim 10, Marinier teaches all the limitation as discussed in claim 1.
Regarding claim 11, Marinier teaches all the limitation as discussed in claims 1 and 2. Furthermore, Marinier teaches that for a subsequent interval after the particular time interval, the processing system is configured to repeat the selection of the beam for uplink transmission during the subsequent time interval (Fig. 2, 6, pages 17, paragraphs 255 – pages 18, paragraphs 264, and pages 10, paragraphs 152 - 153, where teaches selecting a beam from a plurality beams for uplink retransmission during a specific time domain), and the transmitter is configured to repeat the transmission of at least another 
Regarding claim 12, Marinier teaches that the plurality of beams comprises a plurality of antenna modules of the UE and wherein the processing system is configured to select the beam by at least selecting one of the plurality of antenna modules for the uplink transmission (pages 7, paragraphs 101 – pages 8, paragraphs 117 and Fig. 3, 4). 
Regarding claim 17, Marinier teaches that the RF exposure comprises a specific absorption rate (SAR) or a power density (PD) (Fig. 2, 6 and pages 17, paragraphs 255 – pages 18, paragraphs 264). 
Regarding claim 18, Marinier teaches that the plurality of beams comprises a plurality of combinations of antenna array elements of the UE and wherein the processing system is configured to select the beam by at least selecting one of the combinations of the antenna array elements for the uplink transmission (Fig. 2, 6, pages 17, paragraphs 255 – pages 18, paragraphs 264, and pages 10, paragraphs 152 - 160, where teaches selecting an antenna array with a beam for uplink transmission based on transmission power and radio frequency pairing for each of the plurality of beams). 
Regarding claim 19, Marinier teaches all the limitation as discussed in claim 1.
Regarding claim 20, Marinier teaches all the limitation as discussed in claim 1.

Allowable Subject Matter
6.		Claims 4-7 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sampath et al. (US 2018/0167897) discloses Reporting Power Limit and Corresponding Constraint.
Jung et al. (US 2015/0009984) discloses Method and Apparatus for Establishing Synchronization and Transmitting/Receiving Signal in Beamforming System.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
April 09, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649